PER CURIAM.
It has become apparent that extended discussion of the many fatal defects in the plaintiff’s bill of complaint can serve no helpful purpose either in bringing an end to this seemingly interminable litigation or in inducing the plaintiff to state a cause of action, if any she has, within established rules of pleading. See Gliwa et al. v. United States Steel Corp. et al., 3 Cir., 98 F.2d 113, and Gliwa et al. v. United States Steel Corp. et al., 3 Cir., 58 F.2d 920.1 The court below properly *282dismissed the bill of complaint in the present case which is as bad in form and lacking in substance as were the bills which were dismissed in the cases just cited. Accordingly the decree of the District Court is affirmed.

 In addition to the suits in the Federal courts, substantially the same subject matter, upon complaint of the same plaintiff and against one or more of the same defendants, has been before the Supreme Court of Pennsylvania three times in suits filed in the State courts. See Gliwa et al. v. United States Steel Corp. et al., 322 Pa. 225, 185 A. 584; Gliwa v. United States Steel Corp. et al., 330 Pa. 515, 199 A. 916; and Gliwa et al. v. United States Steel Corp. et al., 332 Pa. 515, 3 A.2d 778. In each of the appealed' cases, both in this court and in the Supreme Court of Pennsylvania, the plaintiff uniformly petitioned the Supreme Court of the United States for a writ of certiorari and in each instance certiorari was denied: 287 U.S. 627, 53 S.Ct. 81, 77 L.Ed. 544; 299 U.S. 593, 57 S.Ct. 117, 81 L.Ed. 437; 305 U.S. 645, 59 S.Ct. 147, 83 L.Ed. 417; 305 U.S. 655, 59 S.Ct. 251, 83 L.Ed. 424; and 307 U.S. 644, 59 S.Ct. 1042, 83 L.Ed. 1525.